Citation Nr: 0307885	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right foot disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which granted the veteran service 
connection, with a noncompensable initial rating, for a right 
foot disability.  

In the course of the veteran's appeal, he was granted a 
compensable rating of 10 percent for his service-connected 
disability.  


FINDING OF FACT

Throughout the period under consideration, the manifestations 
of disability resulting from the veteran's service-connected 
residuals of right foot injury are complaints of pain on use 
and decreased dorsilflexion and slight loss of muscle power, 
with normal x-ray findings and callosities, breakdown, or 
vascular changes; the degree of disability is comparable to a 
moderate foor injury. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a right foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321, Part 4, including § 4.71a, Diagnostic Codes 5284 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records note that in October 1965, the 
veteran sustained a right foot laceration and fracture.  The 
veteran's separation examination in September 1967 showed 
normal clinical evaluation of the feet.  

Post service treatment records from A.J.G., D.P.M., and dated 
June 1993 indicate that the veteran was seen for pain in his 
right foot.  The examination showed pain upon palpation of 
right foot in area of metatarsal joint.

At his April 1996 VA examination, the veteran reported 
constant pain in right foot with swelling.  The examination 
showed that the veteran stood erect, with no list, no tilt, 
and walked with no limp.  He squatted slower and rose on his 
toes and heels with difficulty.  There was no hammertoe, no 
claw toes, and no corns right or left foot.  There were no 
calluses of the soles of the right or left foot.  There was 
good elevation of longitudinal arch of right and left sole.  
There was a 10 cm old healed movable, painless surgical scar 
of lateral aspect of the foot above the sole.  There was no 
ulcer and no hyperpigmentation right or left foot.  Pedal 
pulsations palpable were noted.  X-rays showed no fracture or 
dislocation bilaterally; bone ossicles in the right foot.

At his October 1996 RO hearing the veteran testified he had 
right foot pain that radiated just behind the toe along the 
back of the toes and continued up toward the ankle.  He 
described a shooting and stabbing pain with stiffness.  He 
indicated that he had pain after climbing a flight to a 
flight in a half of stairs.  The veteran testified that he 
was taking aspirin for his pain, which gave him about an hour 
to an hour in a half relief.  He stated that he elevated his 
foot every night.  He described his foot as being cold and 
usually wore a sock on his foot.  His podiatrist informed him 
that he had arthritis in his right foot.  He also testified 
that his right foot was permanently swollen and had to wear 
two different size shoes.  The veteran indicated that his 
podiatrist suggested injections in his foot, but the veteran 
declined.  The veteran testified that it was suggested to him 
that he might need a brace.  

At his May 1998 Travel Board hearing, the veteran testified 
that he had constant pain and permanent swelling in his right 
foot.  He described a throbbing and then a shooting pain.  He 
indicated that he had to wear different size shoes and had to 
keep his right foot elevated.  The veteran indicated that he 
had to compensate by using his left foot more.  He testified 
that he was taking painkillers as well as cortisone, but did 
not wear the prosthetic suggested.  He also indicated that he 
had stiffness in his right foot.  He stated that he had to 
quit his job as a lineman due to his foot and take a job in 
the office.  

At his January 2003 VA examination, the veteran reported 
intermittent pain, stiffness, and swelling in the right foot.  
Precipitating factor was morning and with ambulation.  It was 
noted that the veteran was able to ambulate without assistive 
device up to 100 feet until he develops pain.  

The examination showed a 3 inch healed postoperative scar on 
the right foot laterally, bilateral pes planus, and right 
splay foot.  Decreased right ankle dorsiflexion to 10 degrees 
was noted.  The joint was painful on range of motion, 
additionally limited by pain, weakness, and lack of 
endurance.  There was decreased right dorsiflexion and muscle 
power to 4/5.  There was tenderness at the right medial 
malleolus area.  It was noted that the veteran ambulated 
slowly without assistive device.  There were no callosities, 
breakdown, and no skin or vascular changes.  The veteran rose 
on his toes and heels with difficulty on the right.  The 
veteran did not have hammertoe or high arch.  The Achilles 
tendons were midline bilaterally.  The Achilles tendon 
alignment was not correctable and tender on the right; non 
tender and correctable on the left.  The degrees of valgus 
were noted as moderate, bilaterally.  X-rays of the foot and 
ankle were within normal limits.  The diagnoses were 
residuals after old right foot trauma; bilateral pes planus.  
The examiner opined that the veteran's service connected 
right foot condition was moderate.

Criteria

There has been a significant change in the law during the 
tendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
treatment records from A.J.G., D.P.M., dated June 1993; VA 
examinations dated April 1996 and January 2003; transcript of 
RO hearing dated October 1996; transcript of Travel Board 
hearing dated May 1998.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

The appeal was remanded in June 1999 to secure VA medical 
records and specific private medical records mentioned by the 
veteran in his May 1998 Travel Board hearing.  In addition, 
the veteran was scheduled for an examination to ascertain the 
severity of his right foot disability.

In a January 2003 supplemental statement of the case the 
veteran was informed of VCAA.  In accordance with the 
requirements of the VCAA, the document informed the veteran 
what evidence and information VA would be obtaining.  It also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected right foot disability is an original 
claim placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service connected right foot disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. Part 4, § 4.71, Diagnostic Code 5284 which 
provides a 10 percent evaluation for residuals of foot 
injuries which are moderate; a 20 percent evaluation for 
residuals of foot injuries which moderately severe; and a 30 
percent evaluation for residuals of foot injuries which a 
severe. Note: a 40 percent evaluation is appropriate for 
residuals of foot injuries, which result in actual loss of 
use of the foot.

Analysis

Based on the medical evidence, it is found that the veteran's 
right foot disability is no more than moderate.  The April 
1996 VA examination showed that the veteran stood erect, with 
no list, no tilt, and walked with no limp.  He squatted 
slower and rose on his toes and heels with difficulty.  There 
was no hammertoe, no claw toes, and no corns right or left 
foot.  There were no calluses of the soles of the right or 
left foot.  There was good elevation of longitudinal arch of 
right and left sole.  There was no ulcer and no 
hyperpigmentation right or left foot.  X-rays showed no 
fracture or dislocation bilaterally; bone ossicles in the 
right foot.  The January 2003 VA examination showed bilateral 
pes planus, right foot splay foot, and decreased right ankle 
dorsiflexion to 10 degrees.  The joint was painful on range 
of motion, additionally limited by pain, weakness, and lack 
of endurance.  There was decreased right dorsiflexion and 
muscle power to 4/5 and there was tenderness at the right 
medial malleolus area.  It was noted that the veteran 
ambulated slowly without assistive device.  There were no 
callosities, breakdown, and no skin or vascular changes.  The 
veteran rose on his toes and heels with difficulty on the 
right.  The veteran did not have hammertoe or high arch.  The 
Achilles tendon alignment was not correctable and tender on 
the right; non tender and correctable on the left.  The 
degrees of valgus were noted as moderate, bilaterally.  X-
rays of the foot and ankle were within normal limits.  The 
examiner opined that the veteran's right foot condition was 
moderate.  A higher rating of 20 percent is not warranted, as 
there is no evidence on file showing the presence of more 
severe symptomatology. 

Alternate diagnostic codes have also been considered and 
whether the veteran would be entitled to a disability 
evaluation in excess of 10 percent for her right foot 
disability.  As the competent medical evidence of record does 
not reveal any findings of ankylosis, Diagnostic Code 5270 is 
inapplicable.  Diagnostic Code 5271, which affords a 20 
percent evaluation for marked limitation of ankle motion, 
cannot serve as a basis for an increase here, as the 
evidence, while showing some limitation of motion, does not 
exhibit such limitation as being marked.  Although the 
veteran has been diagnosed with bilateral pes planus, it was 
not characterized as severe by the January 2003 VA examiner.  
As the medical evidence contains no diagnoses of claw foot or 
malunion of the metatarsal bones, Diagnostic Codes 5278 and 
5283 are not for application. 

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. at 119.  The veteran's limitation of motion, pain, and 
weakness has presented a degree of impairment equal to a 10 
percent rating since the effective date of the claim.

In summation, the evidence reveals a right foot condition 
that is consistent with the present rating of 10 percent 
under Diagnostic Code 5284.  The veteran is therefore not 
entitled to an evaluation in excess of 10 percent at this 
time.  In reaching this decision, The VA's statutory 
requirement to resolve the benefit of the doubt in favor of 
the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue is recognized.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, The potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, while 
there has no doubt been some impact on employment, the record 
does not show that such impairment has reached the level of 
marked interference with employment.  Moreover, the record 
does not show that the veteran's right foot disability has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

